                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

CANDACE A. WHITE,

                   Plaintiff,                               8:18CV495

      vs.
                                                              ORDER
UNITED HEALTHCARE SERVICES,
INC.,

                   Defendant.



      The parties’ joint motion (Filing No. 28) is granted. Accordingly, IT IS
ORDERED that the final progression order is extended as follows:

      1)    A status conference to discuss case progression, the parties’ interest
            in settlement, and the trial and pretrial conference settings will be held
            with the undersigned magistrate judge on August 10, 2021 at 2:00
            p.m. by telephone. Counsel shall use the conferencing instructions
            assigned to this case to participate in the conference.

      2)    The deadline for completing written discovery under Rules 33, 34, 36
            and 45 of the Federal Rules of Civil Procedure is June 14, 2021.
            Motions to compel written discovery under Rules 33, 34, 36, and 45
            must be filed by June 28, 2021.

            Note: A motion to compel, to quash, or for a disputed protective order
            shall not be filed without first contacting the chambers of the
            undersigned magistrate judge to set a conference for discussing the
            parties’ dispute.

      3)    The parties shall comply with all other stipulations and agreements
            recited in their Rule 26(f) planning report that are not inconsistent with
            this order.

      4)    All other deadlines remain unchanged. All requests for changes of
            deadlines or settings established herein shall be directed to the
            undersigned magistrate judge, including all requests for changes of
      trial dates. Such requests will not be considered absent a showing of
      due diligence in the timely progression of this case and the recent
      development of circumstances, unanticipated prior to the filing of the
      motion, which require that additional time be allowed.


Dated this 6th day of May, 2021.

                                     BY THE COURT:

                                     s/ Cheryl R. Zwart
                                     United States Magistrate Judge
